Opinion of the court by
Burwell, J.:
This case was originally tried in the district court of Woodward county, and judgment 'rendered in favor of the National Live Stock Bank of Chicago. The First National Bank of Geneseo appealed, and this court reviewed the record, and promulgated an opinion, in which it made a full statement and findings of facts, and enunciated the law as applied thereto, reversed the judgment of the lower court, and remanded the case, directing a new trial. (76 Pac. 130.)
On the second trial in the lower court it was agreed between the parties that a jury be waived, and the case sub-*195mittecl on the record, as made on the first trial. Judgment was rendered in favor of the Geneseo bank, and the Chicago bank appeals to this court. No new question is raised on this appeal. The record is the same as stated in our former opinion, and we are fully satisfied with the law as therein declared.
The judgment of the lower court is hereby affirmed at the cost of .the appellant.
Pancoast, J., who presided in the court below, not sitting; Burford, C. J., not participating; Beauchamp, J., absent; all the other Justices concurring.